NO. 07-09-0219-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                OCTOBER 19, 2009
                         ______________________________

                       TINA SHERON YARBROUGH, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

           FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                    NO. B 4084-06-10; HONORABLE ED SELF, JUDGE
                          _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant Tina Sheron Yarbrough appeals from the judgment revoking her

community supervision and sentencing her to ten years in the Institutional Division of the

Texas Department of Criminal Justice. Appellant's attorney has filed a brief in compliance

with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and In re

Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008) and certifies that there are no non-

frivolous issues to appeal. Agreeing with appointed counsel’s conclusion the record fails

to show any arguably meritorious issue that could support the appeal, we affirm the trial

court’s judgment.
       In October 2006, appellant was indicted for “intentionally or knowingly possess[ing],

with intent to deliver, a controlled substance, namely, cocaine, in an amount of four grams

or more but less than 200 grams.”1 In April 2007, appellant was found guilty as charged

by a jury and was sentenced to ten years in the Institutional Division of the Texas

Department of Criminal Justice and a $5,000 fine was imposed against her. The court

suspended appellant’s prison sentence and placed her on community supervision for a

period of five years. Appellant’s supervision was conditioned on her compliance with

specified terms and conditions.


       Thereafter, on March 25, 2009, the State filed a motion to revoke appellant’s

community supervision. The State alleged appellant committed the new offense of evading

a police officer while on community supervision. The State also alleged appellant failed

to pay required restitution, a community supervision fee, and her required Crime Stopper’s

payments for certain months. The State also alleged appellant failed to avoid the use of

alcohol and drugs, indicated by a cocaine-positive urine test. Lastly, the State alleged

appellant failed to complete her required community service.


       On June 3, 2009, the trial court heard the State’s motion to revoke. At that hearing,

appellant plead ”true” to each of the State’s allegations. The court received a signed

stipulation of evidence indicating appellant’s plea of “true” to the State’s allegations. The

trial court properly admonished appellant concerning her plea of “true.”



       1
        See Tex. Health & Safety Code Ann. § 481.115(d) (Vernon 2003). This is a
second degree felony punishable by imprisonment for a term of not more than 20 years or
less than 2 years and a fine not to exceed $10,000. Tex. Penal Code Ann. § 12.33 (Vernon
2003).

                                             2
        Appellant’s community supervision officer testified in support of the motions to

revoke. Appellant testified, denying her use of cocaine. She also testified to her efforts

to find employment and to a job opportunity that was available if her community supervision

was not revoked. Appellant also admitted to being delinquent in paying required fees and

to failing to complete the required community service. Appellant also indicated to the court

her desire to continue her community supervision and stated a friend had offered to help

her make her required payments. The friend testified to his willingness to assist her. On

cross-examination, appellant admitted she knew that intentionally fleeing from a police

officer that was trying to stop her was against the law and committing an offense while on

community supervision was prohibited.


     Based on appellant’s plea of “true” and the evidence presented before it, the court

revoked appellant’s community supervision and assessed appellant’s punishment at

confinement for a period of ten years. The court certified appellant’s right of appeal and

she timely filed notice of appeal.


        Thereafter, appellant's appointed appellate counsel filed a motion to withdraw and

a brief in support pursuant to Anders in which he certifies that he has diligently reviewed

the record and, in his professional opinion, under the controlling authorities and facts of this

case, there is no reversible error or legitimate grounds on which a non-frivolous appeal

arguably can be predicated. The brief discusses the procedural history of the case and the

proceedings in connection with the motion to revoke appellant’s community supervision.

Counsel discusses the applicable law and sets forth the reasons he believes there are no

arguably meritorious issues on which to appeal. Counsel has certified that a copy of the


                                               3
Anders brief and motion to withdraw have been served on appellant, and that counsel has

advised appellant of her right to review the record and file a pro se response. Johnson v.

State, 885 S.W.2d 641, 645 (Tex.App.–Waco 1994, pet. ref'd). By letter, this Court also

notified appellant of her opportunity to submit a response to the Anders brief and motion

to withdraw filed by her counsel. Appellant filed a response addressing her counsel’s

motion and brief.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this Court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).


       Counsel points to two potential issues, the legal and factual sufficiency of the

evidence to support the revocation of appellant’s community supervision. In her response,

appellant raises similar complaints. Counsel concludes the evidence was sufficient to

satisfy the State’s burden to prove each allegation by a preponderance of the evidence.

Appellant plead “true” to all of the State’s allegations. A plea of “true” to even one

allegation in the State’s motion is sufficient to support a judgment revoking community

supervision. Cole v. State, 578 S.W.2d 127, 128 (Tex.Crim.App. 1979); Lewis v. State,

195 S.W.3d 205, 209 (Tex.App.–San Antonio 2006, pet. denied). We find also that the

record provides no reason to doubt that appellant freely, knowingly, and voluntarily entered

her plea of “true” to the allegations contained in the State’s motion to revoke.




                                             4
         We note also the record does not support a contention that the court acted outside

 the zone of reasonableness in imposing appellant’s sentence as it was within the range

 proscribed by the Penal Code for this offense. See Tex. Health & Safety Code Ann. §

 481.115(d) (Vernon 2003); Tex. Penal Code Ann. § 12.33 (Vernon 2003). See also Jordan

 v. State, 495 S.W.2d 949, 952 (Tex.Crim.App. 1973); Rodriguez v. State, 917 S.W.2d 90,

 92 (Tex.App.–Amarillo 1996, pet. ref’d) (Texas courts have traditionally held that as long

 as the sentence is within the range of punishment established by the Legislature in a valid

 statute, it does not violate state or federal prohibitions).


       Our review convinces us that appellate counsel conducted a complete review of the

record. We have also made an independent examination of the entire record, including

appellant’s response, to determine whether there are any arguable grounds which might

support the appeal from the revocation and sentence. We agree the record presents no

arguably meritorious grounds for review. Accordingly, we grant counsel's motion to withdraw2

and affirm the judgment of the trial court.




                                                   James T. Campbell
                                                       Justice
Do not publish.




        2
         Counsel shall, within five days after the opinion is handed down, send his client a
 copy of the opinion and judgment, along with notification of the defendant’s right to file a
 pro se petition for discretionary review. See Tex. R. App. P. 48.4.

                                               5